REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Pat. 11,025,462 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Claims 31-50 are pending in this Office action.
Allowable Subject Matter
Claims 31-50 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a system and method comprising: identify a plurality of spectral bands within the audio signal, wherein each spectral band corresponds to a respective spectral signal; retrieve, from memory, a value corresponding to a modification of spectral signals; generate a plurality of modified spectral signals by modifying each respective spectral signal based on the value; convert the plurality of modified spectral signals from the frequency domain to the time domain; and transmit the plurality of modified spectral signals to a server.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
March 23, 2022